            Case 2:20-cv-05947-JHS Document 4 Filed 12/04/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN BUCKSHAW,                              :
     Plaintiff,                             :
                                            :
       v.                                   :      CIVIL ACTION NO. 20-CV-5947
                                            :
MCDONALD’S HAMBURGER                        :
CORPORATION, et al.,                        :
    Defendants.
                                           ORDER

       AND NOW, this 4th day of December, 2020, upon consideration of John Buckshaw’s

Notice of Removal of Criminal Action (ECF No. 1), and the Court finding there is no basis for

removal of the criminal proceedings cited in Buckshaw’s Notice it is ORDERED that:

       1.      The criminal proceedings cited in Buckshaw’s Notice and/or confirmed from

publicly available records, Commonwealth v. Buckshaw, Nos. GC18055249-00, -01, -02;

GC18055252-00, GC18055254-00; GC18055255-00, and GC18055256-00. are SUMMARILY

REMANDED to the County General District Court of Fairfax, Virginia pursuant to 28 U.S.C. §

1455(b)(4).

       2.      The Clerk of Court shall CLOSE this case.

                                            BY THE COURT:


                                            /s/Joel H. Slomsky, J.
                                            JOEL H. SLOMSKY, J.
